Citation Nr: 0016789	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected traumatic arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and nephew


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to June 1946 
and from August 1946 to September 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a rating decision dated in May 1997, the RO denied an 
increased evaluation for a wound, scar, muscle group VII, and 
granted an increased evaluation for tinnitus and incomplete 
paralysis of the right arm.  As the veteran did not file a 
Notice of Disagreement in regard to those issues, that 
decision is final.   38 C.F.R § 20.302(a).  

The Board notes that the RO, by rating decision dated in 
August 1997, granted a total disability rating based on 
individual unemployability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The competent and probative evidence demonstrates that 
the veteran's right knee disability is manifested by severe 
impairment of the knee and non-compensable limitation of 
motion, with X-ray confirmation of arthritis and satisfactory 
evidence of painful motion.




CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent under 
Diagnostic Code 5003 for the veteran's right knee disability 
have been met.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5010-5003 (1999); VAOPGCPREC 23-97 (July 1, 1997); 
VAOGCPREC 9-98 (August 14, 1998).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's right knee disability under Diagnostic Code 5257 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for traumatic arthritis of the right knee, 
noted to have been incurred in combat, was granted by rating 
decision dated in June 1946 and a 20 percent evaluation was 
assigned.  By a rating decision dated in July 1998, the RO 
assigned a 30 percent evaluation for traumatic arthritis of 
the right knee under Diagnostic Codes 5010-5257, effective 
from March 10, 1997, date of receipt of his claim for an 
increase.

The only available service medical record is the report of 
examination at the veteran's separation from his initial 
period of active duty, which indicates that he had sustained 
a comminuted, complete fracture of the right patella with 
partial removal of the (word omitted) and arthritis.  There 
was deformity of the right lower extremity manifested by 
weakness, atrophy, instability and limitation of motion.  
Although the initial rating decision indicated that this 
injury was sustained in combat, the record shows that it was 
incurred in a motor vehicle accident in Florida.  

In a VA examination for joints in April 1997, the veteran 
reported a history of an injury in 1945, in which the patella 
was crushed, requiring surgical removal of the lower part of 
the patella, which resulted in patella alta.  He complained 
of progressively increasing swelling, stiffness and pain, 
with crepitation on flexion and extension of his right knee, 
which interfered with his ability to ambulate.  Physical 
examination revealed pain in the right knee, with 
crepitation, mild swelling, tenderness to palpation and 
stiffness.  Extension was noted to be 10 degrees, with pain.  
Flexion was reported as 90 degrees, with pain.  Internal 
rotation was to 5 degrees and external was to 5 degrees with 
pain.  There was a well healed surgical scar.  An X-ray 
showed patella alta deformity of the right knee with multiple 
small calcific densities suggesting fragmentation of the 
inferior pole.  There was no evidence of joint space 
narrowing or effusion.  The relevant diagnosis was 
degenerative joint disease of the right knee with limitation 
of motion and restricted mobility.  

In support of his claim for an increased evaluation, the 
veteran submitted a statement from his private physician, N. 
B., M. D., dated in July 1997.  Dr. B. stated that the 
veteran had been his patient for the past 21/2 years and was 
completely disabled an unable to work due to multiple medical 
problems, to include severe arthritis involving the right 
knee because of a previous injury, as well as his advanced 
age.   

In his Notice of Disagreement, dated in August 1997, the 
veteran stated that his patella had been removed in service.  
He claimed that his knee buckled every day and that he was 
unable to stand without assistance.  

In a report of contact dated in October 1997 it was noted 
that the veteran was hospitalized and had undergone brain 
surgery.

In a November 1997 statement, S. F., M. D., the director of a 
medical center rehabilitation unit, reported that the veteran 
had been his patient for the past 21/2 weeks.  Dr. F. stated 
that the veteran was 100% disabled and unable to work due to 
multiple medical problems, as well as his advanced age of 82 
years.  Dr. F. indicated that the veteran had severe 
arthritis involving the right knee because of a previous war 
injury, noting that the veteran was unable to walk without 
the use of a walker and physical assistance, and that the 
veteran's other disabilities included severe coronary artery 
disease, severe peripheral vascular disease, and status post 
craniotomy.  

At a personal hearing in November 1997, the veteran testified 
that he could not walk at all.  The representative noted that 
the veteran had just been released from the hospital and the 
medical statement indicating that the veteran could not walk 
without a walker.  The veteran also testified that when his 
right leg was completely straight he was able to put weight 
on it, but that it was impossible to put weight on it if he 
tried to move the knee from side to side or forward because 
of the pain.  He testified that he wore a brace and had had 
atrophy of the leg since the in-service surgery.  The 
veteran's nephew testified that the veteran could not get 
from the bed to his chair or from his chair to the bathroom 
without assistance.  Also, there was testimony that while the 
veteran was recently hospitalized he had been looked at by an 
orthopedist, and the veteran's nephew was asked to submit any 
relevant records.  

At a VA examination for joints in March 1998, the veteran 
reported that his right patella had been crushed and the 
lower half removed as a result of an in-service motor vehicle 
accident.  The veteran also indicated that tendons also had 
been injured, which had made it difficult for him to bear 
weight, and that following surgery, he had been in a cast for 
a year.  The veteran also stated that he had reinjured his 
knee in 1992 when getting out of a car.  The veteran 
currently complained of being unable to walk more than one 
block due to increased pain and knee collapse.  He also 
reported increased pain when climbing stairs and when 
kneeling or squatting.  He denied locking.  Physical 
examination of the right knee revealed no edema, 
discoloration or effusion.  Range of motion testing showed 
extension to zero degrees and active flexion to 100 degrees 
with pain and passive flexion to 115 degrees, with increased 
pain evidenced by grimace.  McMurray's sign was noted to be 
questionably positive.  Vargus/valgus sign was reported as 
positive with movement and the examiner noted increased pain 
at the end point.  Anterior drawer sign was noted with less 
than 1 cm. excursion.  Posterior drawer sign was absent.  
Lachman's test was positive and there was crepitation in the 
knee with movement.  There was no locking with testing.  
There were no trophic changes of the musculature of either 
lower extremity.  The examiner commented that no fatigability 
would be anticipated but that laxity of the anterior cruciate 
ligament of the right knee would predispose the veteran to 
incoordination and disequilibrium.  The veteran's gait was 
noted to be slow and antalgic although he favored his 
uninjured, left knee.  The examiner noted that effort 
associated with strength testing was limited due to pain and 
that functionally the veteran had mild range of motion 
deficits due solely to pain.  The examiner commented that the 
veteran's allegations that he could not walk were overstated, 
although it was noted that due to the veteran's gait 
antalgia, prolonged weight bearing was ill-advised.  X-ray 
examination showed post-traumatic changes, patella alta and 
degenerative joint disease of the lateral and patellofemoral 
compartments.  The diagnosis was status post trauma to the 
right knee, status postoperative, with residual lateral 
compartment degenerative joint disease and moderate 
patellofemoral, chondromalacia and anterior cruciate laxity, 
with secondary mild range of motion deficits, imbalance, 
slowed motion and ambulatory difficulties.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (1999).  

The Rating Schedule provides the following ratings for 
limitation of extension o the leg: zero percent for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees. 20 percent for extension limited to 15 degrees, 30 
percent for extension limited to 20 degrees, 40 percent for 
extension limited to 30, and 50 percent for extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1999).   

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees and compensable ratings when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  

Recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, 20 percent if moderate and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) states 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 in order 
to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Precedent opinions of 
the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102 and 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  The Board notes that, at 
the personal hearing, the veteran referenced having been seen 
by Dr. Williams, an orthopedist, while hospitalized (for 
brain surgery).  Although it was uncertain whether Dr. 
Williams had written anything, the veteran's nephew was to 
submit any relevant medical records.  However, none were 
received.  

The maximum schedular rating assignable under Diagnostic Code 
5257 is 30 percent.  The veteran has already been found to be 
entitled to a 30 percent disability rating.  Therefore, no 
greater schedular benefit can flow to the veteran under 
Diagnostic Code 5257.  

The veteran's right knee disability does not warrant a 
compensable rating under Diagnostic Code 5260 or 5261 for 
limitation of motion.  Under Diagnostic Code 5260 and 5261 a 
zero percent evaluation is assigned for flexion limited to 60 
degrees and for extension limited to 5 degrees, respectively.  
Although the April 1997 VA examination showed that the 
veteran had flexion to 90 degrees and extension to 10 
degrees, at the time of the subsequent March 1998 VA 
examination he had flexion to 100 degrees and 0 degrees 
extension (full extension).  Thus, the evidence does not show 
that limitation of flexion or extension is currently 
compensable.   38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  

Nevertheless, after reviewing the record, the Board finds 
that a separate disability rating of 10 percent under 
Diagnostic Code 5003 is warranted for the veteran's service-
connected arthritis of the right knee.  In this regard, the 
Board notes that March 1998 X-rays were reported to confirm 
degenerative joint disease of the right knee.  As noted 
above, the VA examination in March 1998 showed range of 
motion of 100 degrees flexion and 0 degrees extension in the 
right knee.  Although that does not constitute compensable 
limitation of motion under Diagnostic Code 5260 or 5261, a 10 
percent disability rating under Diagnostic Code 5003 
specifically contemplates non-compensable limitation of 
motion verified by objective evidence of pain on motion.  The 
March 1998 VA examiner found that the veteran exhibited pain 
on range of motion pain, and that effort on strength testing 
was limited due to pain, advising against prolonged weight-
bearing due to the veteran's antalgic gait.  

Therefore, the Board finds that the weight of competent and 
probative evidence supports a rating of 10 percent under 
Diagnostic Code 5010-5003 for arthritis of the right knee 
manifested by non-compensable limitation of motion with 
objective evidence of pain and other symptoms.  

The VA examination reports do not indicate that the veteran 
has ankylosis, dislocation or removal or semilunar cartilage, 
or malunion of the tibia and fibula.  As such, the provisions 
of Diagnostic Codes 5256, 5258, and 5262 are not applicable 
and, accordingly, an increased rating for the veteran's right 
knee disability may not be assigned pursuant to these 
provisions.  Additionally, although Dr. Forouzesh reported in 
November 1997 that, due to his knee disability, the veteran 
could not walk without a walker and physical assistance, and 
the veteran testified that he could not walk, those 
statements were made shortly after the veteran had been 
discharged from hospitalization for brain surgery.  
Additionally, the veteran reportedly has "severe" 
peripheral vascular disease.  In any event, there was no 
finding at the time of the March 1998 VA examination that, 
due to his service connected knee disability, the veteran 
could not walk on his own.  Rather, the veteran indicated 
that he could not walk more than one block, which was an 
overstated limitation in the examiner's opinion.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a the evidence supports the assignment 
of a separate 10 percent rating under Diagnostic Code 5010-
5003 based on arthritis with limitation of motion of the 
veteran's right knee.  However, there is no basis for a 
rating in excess of the 30 percent now assigned under 
Diagnostic Code 5257 


ORDER

A separate disability rating of 10 percent under Diagnostic 
Code 5010-5003 for traumatic arthritis of the right knee is 
granted, subject to regulations controlling the payment of 
monetary benefits.

A rating in excess of 30 percent under Diagnostic Code 5257 
for traumatic arthritis of the right knee is denied.   



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

